DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on December 20, 2021.  Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.

Response to Arguments
Concerning the “Claim Rejections - 35 U.S.C. §103” section on pages 6-8 of the Applicant’s Response filed on December 20, 2021, with regards to the arguments against the rejection of claims 1-10 under 35 U.S.C. §103 as being unpatentable over Papa in view of Meade and Ogawa, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.
Concerning the “Claim Rejections - 35 U.S.C. §103” section on page 9 of the Applicant’s Response filed on December 20, 2021, with regards to the arguments against the rejection of claims 11-14 under 35 U.S.C. §103 as being unpatentable over Meade in view of Overmyer, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Meade 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papa et al. (US 2006/0282096, hereinafter Papa) in view of Meade (US 2018/0242967) and Zemlok (US 2015/0209035).
Concerning claim 1, the Papa et al. prior art reference teaches a surgical suturing system (Figure 83; 3510), comprising: a shaft (Figure 83; 3516); a firing drive (Figure 3; 30) which is actuated by a handle ([¶ 0070]); an end effector extending distally from said shaft (Figure 83; 3514), wherein said end effector comprises: a needle driver configured to be actuated by said 
However, the Meade reference teaches a surgical suturing system (Meade; Figure 93; 900), wherein the reference teaches that the system may be actuated through a motor (Meade; [¶ 0092]), and further teaches the system may be controlled through a robotic manipulator, and additionally teaches a needle position detection system, which includes a needle position detection circuit which senses the position of the needle and provides needle position information to a computer to control the movements of the system (Meade; [¶ 0182]), while the Zemlok reference further teaches a surgical system which may be used to manipulate a treatment tool, wherein the system includes a control system which may identify information to the system including the size of a loading unit, the cartridge length, the type of the loading unit, status of the cartridge, and proper engagement, and utilize the information to adjust the actuation of the treatment tool to accommodate the specific identification information of the treatment tool such as by adjusting a clamping force, speed of clamping and firing and end of stroke for the various cartridges (Zemlok; [¶ 0154]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the surgical suturing system of the Papa reference be actuated by a motor controlled by a robotic manipulator as in the Meade reference as an alternative to manual operation that allows for computer assisted actuation that may be 
Concerning claim 2, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 1, wherein the Meade reference teaches that the computer system may display needle information into a display (Meade; [¶ 0182]), therein making it obvious to display to a user the identification information, such as the size of the needle installed within said end effector.
Concerning claims 3 and 4, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 1, wherein the Papa reference teaches that the end effector may accommodate suturing needles of different sizes ([¶ 0164]), wherein it would be obvious to a person having ordinary skill in the art to have the different sizes include different diameters and circumferential lengths.
Concerning claims 5 and 6, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 1, wherein the Zemlok reference teaches the control circuit adjusting the clamping forces or speed of the loading unit (Zemlok; [¶ 0154]), wherein if the teachings were applied to a needle cartridge end effector it would be obvious to alter the forces and speed of the needle by changing the speed of the motor or the rotations of the motor.
Concerning claim 7, the Papa et al. prior art reference teaches a surgical suturing system (Figure 83; 3510), comprising: a shaft (Figure 83; 3516); a firing drive (Figure 3; 30); an end effector 
However, the Meade reference teaches a surgical suturing system (Meade; Figure 93; 900), wherein the reference teaches that the system may be actuated through a motor system (Meade; [¶ 0092]), and further teaches the system may be controlled through a robotic manipulator, and additionally teaches a needle position detection system, which includes a needle position detection circuit which senses the position of the needle and provides needle position information to a computer to control the movements of the system (Meade; [¶ 0182]), while the Zemlok reference further teaches a surgical system which may be used to manipulate a treatment tool, wherein the system includes a control system which may identify information to the system including the size of a loading unit, the cartridge length, the type of the loading unit, status of the cartridge, and proper engagement, and utilize the information to adjust the actuation of the treatment tool to accommodate the specific identification information of the treatment tool such as by adjusting a clamping force, speed of clamping and firing and end of stroke for the various cartridges (Zemlok; [¶ 0154])..
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the surgical suturing system of the Papa 
Concerning claim 8, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 7, wherein the Meade reference teaches that the computer system may display needle information into a display (Meade; [¶ 0182]), therein making it obvious to display to a user the identification information, such as the circumference length of the needle installed within said end effector.
Concerning claims 9 and 10, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 7, wherein the Zemlok reference teaches the control circuit adjusting the clamping forces or speed of the loading unit (Zemlok; [¶ 0154]), wherein if the teachings were applied to a needle cartridge end effector it would be obvious to alter the forces and speed of the needle by changing the speed of the motor or the rotations of the motor.
Concerning claims 15 and 16, the combination of the Papa, Meade, and Zemlok references as discussed above teaches the suturing system of claim 1, wherein the Zemlok reference teaches the control circuit being configured to accommodate loading units and cartridges having different lengths and may utilize the information provided by the different loading units and cartridges to adjust the speed of firing and end stroke (Zemlok; [¶ 0154]), .
Claims 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade (US 2018/0242967) in view of Overmyer et al. (US 2015/0272557, hereinafter Overmyer)
Concerning claims 11, 12, and 14, the Meade prior art reference teaches a surgical instrument configured to apply a suture to the tissue of a patient (Figure 1; 50), comprising: an end effector (Figure 1; 56), comprising: a replaceable suture cartridge comprising a suture removably stored therein (Figure 2A; 88); and an actuator configured to deploy the suture (Figure 2B; 70); a handle (Figure 1; 60); an electric motor configured to drive said actuator ([¶ 0092]); a control circuit configured to control said electric motor with a sensing system in communication with said control circuit ([¶ 0182]), but it does not specifically teach a lockout, wherein the sensing system is configured to determine when said lockout is engaged.
However, the Overmyer reference teaches a surgical instrument comprising an end effector (Figure 1; 2208) and a replaceable cartridge (Figure 1; 10006), wherein the system includes a lockout configurable in a locked configuration and an unlocked configuration, wherein said lockout is in said locked configuration when said replaceable cartridge is not in said end effector ([¶ 0148]), wherein said lockout prevents an actuator from being actuated when said lockout is in said locked configuration, wherein said lockout is in said unlocked configuration when said replaceable suture cartridge is positioned in said end effector, and wherein said lockout permits said actuator actuate when said lockout is in said unlocked configuration ([¶ 0151]); a handle (Figure 1; 2202); an electric motor configured to drive said actuator a control circuit configured to control said electric motor (Figure 3; 2216), and a sensing system configured to 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the surgical instrument of the Meade reference include the lockout system of the Overmyer reference, and to have the sensing system of the Meade reference determine when the lockout is in said locked configuration and further prevents the actuator from being actuated by preventing the motor from being actuated when said sensing system determines that said lockout is in said locked configuration as in the Overmyer reference to indicate to a user when a cartridge is properly installed (Overmyer; [¶ 0148]).
Concerning claim 13, the combination of the Meade and Overmyer references as discussed above teaches the surgical instrument of claim 11, wherein the Overmyer reference further teaches that the control circuit may provide visual feedback to the user when said sensing system determines that said lockout is in said locked configuration ([¶ 0151]), wherein the reference states that the system may provide various types of feedback as an alternative to visual, including haptic feedback ([¶ 0137]).
Concerning claim 17, the combination of the Meade and Overmyer references as discussed above teaches the surgical instrument of claim 11, wherein the Overmyer reference further teaches that upon installation of a new cartridge, with said cartridge being positioned in said end effector, the sensing system may place the lockout in said unlocked configuration, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.